Title: To James Madison from Lewis Cormicy, 5 June 1811
From: Cormicy, Lewis
To: Madison, James


Deare Sir
Montegobay June the 5: 1811
I Now take the Liberty of wrighting to you to Informe you that I Was Put onboard of this Brig Rhodien Capt Mobary by Capt: Robert Smith Commander of the Scuner dragen Belongen to Baltimore I shipt Withe him to Gote Baricu and he went to Jamaca he put on board of this Slooape of War for objecting to go to anglish Porte for feare of Looseing my Wagers and I Would thank you for your favers to Wards my Cleaves for idonte minge Sirving my owne Cuntry—he put on board in March the 15: 1810.
I was borne In Philadilphia. I remaine your humble sirvent
Lewis Cormicy
I have rote to the Consol in Kingston and he Will not Doe nothing for me
Please to read the other Side
